DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Acknowledgements
This Office Action is in response to the response filed on July 1, 2021 (“July 2021 Response”).  The July 2021 Response contained, inter alia, claim amendments (“July 2021 Claim Amendments”) and “REMARKS” (“July 2021 Remarks”).
Claims 1 and 37-38 are currently pending and have been examined.
Note:  A Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application (See MPEP § 706.07(h) and MPEP § 2190, §§ II).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann (US 2006/0213100 A1)(“McCann”) in view of  Hanyon (US 2007/0258262 A1)(“Hanyon”).

As to Claim 1, McCann discloses
detecting an enablement state of the vehicle (detecting state of moving or not moving, [0013]-[0014], [0022]);
determining a speed of the vehicle based on an output of a vehicle speed sensor (“speedometer,” [0010]) coupled to the vehicle ([0010]);
in response to a detected on state of the vehicle and a determined speed of the vehicle less than a threshold speed, rendering identification information (“second set of information” [0012]) of the vehicle on a display (electronic display 12) at a first power consumption level in a first mode ([0012] and [0022]), the display coupled to an exterior forward-facing surface of the vehicle ([0022]); and
in response to a detected off state of the vehicle, rendering, by the processing device, the identification information of the vehicle at a consumption level in a third mode ([0013]).
McCann does not directly disclose 
cyclically turning the display on and off at specific time intervals;
in response to a detected off state of the vehicle, rendering at a second power consumption level less than the first power consumption level in a second mode by:
 increasing a length of time the display is turned off between periods when the display is turned on when cyclically turning the display on and off for the second power consumption level.
Hanyon teaches 
cyclically turning the display on and off at specific time intervals (“a system clock to turn power on and off,” “For example, a vehicle 10, such as a dump truck 10, may only be operated until a certain time at night or on certain days of the week. Thus, a timing module 96 may be used to tum off the power supply after a specified time (e.g., midnight) or on certain days of the week (e.g., Saturdays or Sundays),” [0059]);
in response to a detected off state of the vehicle (“vehicle is stationary,” [0056]), rendering at a second power consumption level (power to light source is off) less than a first power consumption level (power to light source is on) in a second mode by:
increasing (“adjust the timing…” [0060], one would understand that adjusting the timing is either increasing or decreasing the timing) a length of time the display is turned off between periods when the display is turned on when cyclically turning the display on and off for the second power consumption level (“a timing module 96 may use a motion sensor 88 to monitor movement of a vehicle 10 or other mobile platform. The timing module 96 may then be used to calculate a regular time of use of the vehicle 10 and adjust the timing of the power supplied to the light source 46 accordingly,” [0060], thus if the vehicle is used less, than the time that the light is turned on becomes shorter for the cycle, [0056], [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McCann by the features of Hanyon and in particular to include in McCann the features of cyclically turning the display on and off at specific time intervals, and in response to a detected off state of the vehicle, rendering at a second power consumption level less than the first power consumption level
A person having ordinary skill in the art would have been motivated to combine these features because it would help to conserve power.

As to Claim 37, the McCann/Hanyon combination discloses as discussed above.  McCann further discloses wherein rendering the identification information of the vehicle on the display in the first mode comprises, in response to a detected on state of the vehicle and a detected parked state of the vehicle, rendering identification information of the vehicle on the display ([0013]).

As to Claim 38, the McCann/Hanyon combination discloses as discussed above.  McCann further discloses wherein rendering the message in the second mode comprises rendering the message selected from a set of advertisements stored on a remote content database ([0014]).

Response to Arguments
Applicant’s arguments filed in July 2021 Remarks have been fully considered and addressed were still applicable below. 
Applicant argues that Dukach does not disclose the cyclically turning the display on and off.  However, Dukach is no longer relied upon in the rejection.  Therefore, the argument is moot.  Furthermore, the argument that McCann does not disclose the limitation is also moot since McCann is not relied upon to disclose that limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is:
The European Patent Application Au et al. (EP 2 006 826 A2)(“Au”) which describes that in response to a detected off state of the vehicle (“engine is turned off,” [0010]), rendering at a second power consumption level (“a lower voltage than the benchmark voltage 424” [0055]) less than a first power consumption level ([0010], [0053]-[0055]), and
the display is turned off after a period of time at the second consumption level ([0010] and [0055]).
Applicant’s amendment filed on July 1, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Appellant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621   
August 26, 2021
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621